United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
INSTALLATION MANAGEMENT AGENCY,
Fort Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-140
Issued: September 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 25, 2010 appellant filed a timely appeal from an August 11, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim and a September 30, 2010 nonmerit decision denying his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a neck injury in the performance of duty on May 19, 2010; and (2) whether OWCP
properly denied his request for further merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 19, 2010 appellant, then a 50-year-old fire fighter, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a neck injury that day when he was lifting a file box to

the top shelf of an eight foot storage rack and felt pain radiating down his shoulder to his right
hand.
In a May 28, 2010 attending physician’s report (Form CA-20), Dr. Jon Seibert, Boardcertified in emergency medicine, reported that appellant was lifting overhead on May 19, 2010
and experienced numbness and pain in his arm since that date. Pending the results of a magnetic
resonance imaging (MRI) scan, he opined that appellant could have a cervical disc injury.
Dr. Seibert checked the box marked “yes” that inquired if the condition found was caused or
aggravated by the employment activity described.
In a June 2, 2010 MRI scan report, Dr. Kipp A. Van Camp, Board-certified in family
medicine, reported that appellant’s cervical spine showed a small right to central disc protrusion
at the C5-6 level causing mild effacement of the anterior thecal sac along the right side and the
central aspect. He further noted a small central disc protrusion at the C6-7 level along with mild
straightening of the normal lordotic curve of the cervical spine.
By letter dated July 1, 2010, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
In a June 28, 2010 medical report, Dr. John Olson, Board-certified in neurological
surgery, stated that appellant was complaining of neck pain. He reported that his symptoms
began at work with an episode that resulted in sudden right arm pain which was associated with
reaching above his head. Dr. Olson noted that appellant had a history of lumbar cyst
ependymoma which had been resected almost a year ago. He diagnosed mild cervical
spondylosis with a small disc abnormality at C5-6 and the central canal widely patent at all
levels. Dr. Olson further diagnosed herniated nuclear pulposus, cervical intervertebral disc,
nontraumatic, without myelopathy.
By decision dated August 11, 2010, OWCP denied appellant’s claim finding that the
medical evidence did not establish that his cervical condition was related to the May 19, 2010
employment incident.
On September 6, 2010 appellant requested reconsideration stating that he sustained
temporary paralysis when trying to lift a file box on the top shelf which caused pain to radiate
down his shoulder to his right hand. He noted that his MRI scan showed disc protrusions of
C5-7 and recommended medical assistance to prevent further damage. Appellant stated that four
additional doctors reported an impression of disc C7-T1 from a June 30, 2006 claim, File No.
xxxxxx814, which clearly showed the connection of these two injuries.1

1

Appellant’s prior claim File No. xxxxxx814 is not explained or developed in the record before the Board in this
appeal. Further, he did not allege that a recurrence of injury connected with any other claim occurred on
May 19, 2010.

2

By decision dated September 30, 2010, OWCP denied appellant’s request for
reconsideration finding that he did not raised any substantive legal questions or include new and
relevant evidence on whether the May 19, 2010 employment incident caused his injury.2
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, and any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such a causal
relationship.6 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant. This medical opinion must
include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,

2

The Board notes that appellant submitted additional evidence after OWCP rendered its September 30, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS -- ISSUE 1
OWCP accepted that the May 19, 2010 incident occurred as alleged. The issue is
whether appellant established that the incident caused a cervical injury. The Board finds that he
did not submit sufficient medical evidence to support that his neck injury is causally related to
the May 19, 2010 employment incident.8
In a May 28, 2010 attending physician’s report, Dr. Seibert reported that appellant was
lifting overhead on May 19, 2010 when he experienced numbness and pain in his arm. He
opined that appellant could have a cervical disc injury, pending the results of an MRI scan.
Dr. Seibert checked the box marked “yes” as to whether he believed the condition found was
caused or aggravated by the employment activity described. The Board finds that the opinion of
Dr. Seibert is not well rationalized. Dr. Seibert’s history of the May 19, 2010 employment
incident repeated appellant’s factual assertions. He failed to address appellant’s prior medical
history and did not describe, explain or diagnose appellant’s medical condition. Dr. Seibert
concluded that a causal connection existed between appellant’s injury and his job duties, the
report provides no support for that conclusion. Medical reports without adequate rationale on
causal relationship are of diminished probative value and do not meet an employee’s burden of
proof.9 The opinion of a physician supporting causal relationship must rest on a complete factual
and medical background supported by affirmative evidence, address the specific factual and
medical evidence of record and provide medical rationale explaining the relationship between the
diagnosed condition and the established incident or factor of employment.10 The Board has held
that an opinion that consists of checking “yes” to a form question is of diminished probative
value.11 This report does not meet that standard and is insufficient to meet appellant’s burden of
proof.
In a June 2, 2010 MRI scan report, Dr. Van Camp reported that appellant’s cervical spine
showed a small right to central disc protrusion at C5-6 level causing mild effacement of the
anterior thecal sac along the right side and the central aspect. There was also a small central disc
protrusion at the C6-7 level along with mild straightening of the normal lordotic curve of the
cervical spine. While Dr. Van Camp diagnosed appellant’s injury, he did not address whether or
how the accepted May 19, 2010 incident caused or contributed to the neck condition. The Board
has held that medical evidence that does not offer any opinion regarding the cause of an

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

10

See Lee R. Haywood, 48 ECAB 145 (1996).

11

See Cecelia M. Corley, 56 ECAB 662 (2005).

4

employee’s condition is of limited probative value on the issue of causal relationship.12 Thus,
Dr. Van Camp’s report is insufficient to meet appellant’s burden of proof.
In a June 28, 2010 medical report, Dr. Olson stated that appellant complained of neck
pain and that his symptoms began with an episode at work which resulted in sudden right arm
pain and was associated with reaching above his head. He reported that appellant had a history
of lumbar cyst ependymoma which had been resected almost a year prior. Dr. Olson diagnosed
mild cervical spondylosis with a small disc abnormality at C5-6 with the central canal widely
patent at all levels; he indicated that the cervical intervertebral disc was nontraumatic, without
myelopathy. He reported the May 19, 2010 employment incident as related by appellant but did
not address whether his cervical disc condition was due to the May 19, 2010 employment
incident or his prior history. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.13 Without medical reasoning supported by facts, Dr. Olson’s report is
insufficient to meet appellant’s burden of proof.14
On appeal, appellant contends that he has established that his injury is causally related to
the May 19, 2010 employment incident. While he has established a firm medical diagnosis, he
has not established that his diagnosed cervical condition is causally related to the accepted
May 19, 2010 employment incident. Appellant failed to establish that there was an aggravation
of his condition from either a prior claim or a previous condition. His belief that his work caused
his medical problem is not in question, but that belief, however, sincerely held, does not
constitute the medical evidence necessary to establish causal relationship. The record is without
a fully rationalized medical evidence establishing that the diagnosed cervical condition is
causally related to the accepted May 19, 2010 employment incident.
Evidence submitted by appellant after the final decision cannot be considered by the
Board. As previously noted, the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its decision.15 Appellant may submit additional evidence,
together with a written request for reconsideration, to OWCP within one year of the Board’s
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under FECA section 8128(a), it
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by it; or (3) constitute relevant and pertinent new evidence
not previously considered by OWCP.16 Section 10.608(b) of OWCP regulations provide that
12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

Id.

14

C.B., Docket No. 08-1583 (issued December 9, 2008).

15

20 C.F.R. § 501.2(c)(1).

16

D.K., 59 ECAB 141 (2007).

5

when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.17
ANALYSIS -- ISSUE 2
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In his September 6, 2010 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not advance a new and relevant
legal argument. Appellant’s argument was that his injury was employment related and he
referenced a prior claim File No. xxxxxx814 from June 30, 2006 which he stated showed an
impression of disc C7-T1 which would clearly show the connection of his two injuries.18 The
underlying issue in this case was whether appellant’s injury was causally related to the accepted
May 19, 2010 employment incident. That is a medical issue which must be addressed by
relevant medical evidence.19 A claimant may obtain a merit review of OWCP decision by
submitting new and relevant evidence. In this case, appellant failed to submit any new and
relevant evidence addressing causal relationship.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
17

K.H., 59 ECAB 495 (2008).

18

As noted in footnote 1, appellant’s prior claim File No. xxxxxx814 is not explained or developed in the record
before the Board in this appeal. In this instance, he has filed a traumatic injury claim and has not alleged a
recurrence of a prior injury. If appellant is claiming a recurrence, then he should pursue his claim under his prior
CA-2a claim File No. xxxxxx814.
A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. Such condition must be caused by external force, including stress or
strain, which is identifiable as to the time and place of occurrence and member or function of the body affected. 20
C.F.R. § 10.5(q).
An occupational disease is defined as a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(x). A recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment that caused the
illness.
A recurrence of a disability does not include a condition which results from a new injury, even if it involves the
same part of the body previously injured or by renewed exposure to the causative agent of a previously suffered
occupational disease. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3(b)(2) (May 1997).
19

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

submit relevant and pertinent evidence not previously considered.
§ 10.608, OWCP properly denied merit review.

Pursuant to 20 C.F.R.

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on May 19, 2010 in the performance of duty, as alleged. OWCP
properly denied his request for reconsideration without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decisions dated September 30 and August 11, 2010 are affirmed.
Issued: September 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

